Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered May 7, 2013, which, insofar as appealed from as limited by the briefs, granted plaintiff’s motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
Plaintiff established entitlement to judgment as a matter of law on the issue of liability in this action where he was injured when the school bus he operated was parked when it was sideswiped by a tractor trailer driven by defendant Ouattara and owned by defendant S.L. Benfica Transportation, Inc. Plaintiff presented evidence showing that it was the negligence of Ouattara in attempting to park in front of the bus that was the proximate cause of the accident.
Defendants’ opposition failed to raise a triable issue of fact. Although the school bus was parked in violation of 34 RCNY 4-08 (a) (3) at the time it was struck, defendants failed to raise a triable issue as to whether this was a proximate cause of the accident. Rather, it merely furnished the occasion for the ac*606cident (see Gerrity v Muthana, 7 NY3d 834 [2006]; Sheehan v City of New York, 40 NY2d 496 [1976]; Beloff v Gerges, 80 AD3d 460 [1st Dept 2011]).
We have considered defendants’ remaining arguments and find them unavailing.
Concur — Tom, J.E, Friedman, Sweeny, Saxe and Freedman, JJ.